DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 11, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demmitt (2012/0138319).
Regarding claim 1 Demmitt shows an airburst delivery system for assisting in firefighting, the system comprising; a frangible containment vessel (40): a firefighting material (water [0035]) within said containment vessel: an explosive charge (24) within said firefighting material: and a detonator (60) for said explosive charge; wherein said detonator triggers said explosive charge during descent of said containment vessel from an elevated position toward earth prior to said frangible containment vessel contacting the ground ([0040]). The examiner notes that when the  detonation of said explosive charge occurs, it will inherently drive a first portion of said firefighting material downward into a fire and a second portion of said firefighting material upward. This will occur because the firefighting material surrounds the explosive charge. Material above the charge will be driven upward and material below the charge will be driven downward by the high velocity shock wave extending radially about the center of the explosive charge [0038].The examiner also notes that if the area of question in the claim is large enough, then at least a portion of the second portion will fall into the area originally contacted by said first portion.
Regarding claim 2, the firefighting material comprises water [0035].  
Regarding claim 6, the explosive charge comprises C-4 Plastic explosive [0041].
Regarding claim 8,  system is used in lighting forest fires (if the bob is exploded above the tree line, then there must be a forest)
Regarding claim 9, the detonator triggers said explosive charge above a top edge of a tree canopy [0040].  
Regarding claim 2211, the system is carried by an aircraft [0033][0049].  
Regarding claim 12, the aircraft is an airplane [0033].  
Regarding claim 14, the aircraft is a helicopter [0033].  
Regarding claim 16,  wherein a shockwave generated by said detonation of said explosive charge rebounds from said area originally contacted by said first portion (this will inherently happen to the shockwave of Demmitt).
Regarding claim 17,  said frangible containment vessel (20) comprises only a single internal chamber (fig 2) elements 22 are just internal framework, they do not create additional chambers..  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demmitt (2012/0138319) in view of Webber (EP 03696463 A2)
Regarding claims 5 and 18, Demmitt shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach that the containment vessel comprises a rubber blivet. 
However, Webber teaches  a fire extinguishing bob that has a container 2 that is made from rubber.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the containment vessel out of rubber so that it is elastically deformable as taught by Webber
 

Claims  7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demmitt (2012/0138319) 
Regarding claim 7, Demmitt shows all aspects of the applicant’s invention as in claim 6 above, but fails to teach that the explosive charge comprises an M 112 demolition charge.  
However, the applicant admits that the M112 demolition charge is well known [039] and is C4 explosive. M112 demolition charge is known to be easily cut and molder to fit different shaped targets 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a M112 demolition charge made from C4 plastic in order to have the charge easily shaped to fit inside the system.


Regarding claim 13, Demmitt shows all aspects of the applicant’s invention as in claim 6 above, but fails to teach wherein said system is carried within said airplane.  
However, fire extinguishing devices are often carried within airplane to keep the protected.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use carry the system inside an airplane to keep it protected from the elements.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demmitt (2012/0138319) in view of Kilburn (2016/0287919)
Regarding claim 15, Demmitt shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach that the system is carried under said helicopter.
However, Kilburn teaches a similar system that is carried under said helicopter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to carry the system under the helicopter in order to easily drop it on the forest fire.


Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
The examiner notes that when the  detonation of said explosive charge occurs, it will inherently drive a first portion of said firefighting material downward into a fire and a second portion of said firefighting material upward. This will occur because the firefighting material surrounds the explosive charge. Material above the charge will be driven upward and material below the charge will be driven downward by the high velocity shock wave extending radially about the center of the explosive charge [0038].The examiner also notes that if the area of question in the claim is large enough, then at least a portion of the second portion will fall into the area originally contacted by said first portion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/8/2022